      Case 3:18-cv-00190-MMD-WGC Document 150 Filed 01/07/21 Page 1 of 4




1    AARON D. FORD
      Attorney General
2    ANDREA M. DOMINGUEZ, Bar No. 15209
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, Nevada 89701-4717
5    Tel: (775) 684-1163
     E-mail: adominguez@ag.nv.gov
6
     Attorneys for Defendants
7    Debra Boone-Sharp, Kelvin Chung,
     James Dzurenda, David Fierro,
8    Miguel Flores-Nava, Michael Gamberg,
     Paul Hunt, Alice Jacoby, Charles Kirchen,
9    Ricardo Lara-Pintor, William Moore
     Ned Schuering, Brandon Stubbs,
10   Brian Williams, Christopher Miller,
     Kevin Ashby, Erik Maurer, Tylor DeShane
11

12                           UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14   CRAIG OTIS GIBSON,
                                                      Case No. 3:18-cv-00190-MMD-WGC
15                            Plaintiff,
                                                           ORDER GRANTING
16   v.                                              MOTION FOR EXTENSION OF TIME
                                                      TO RESPOND TO PLAINTIFF’S
17   JAMES DZURENDA, et al.,                           MOTION FOR A TEMPORARY
                                                      RESTRAINING ORDER AND/OR
18                            Defendants.              PRELIMINARY INJUNCTION
                                                             (ECF NO. 129)
19                                                        (SECOND REQUEST)

20         Defendants, James Dzurenda, Miguel Flores-Nava, Paul Hunt, Brian Williams,

21   Debra Boone-Sharp, Kelvin Chung, David Fierro, Michael Gamberg, Alice Jacoby,

22   Charles Kirchen, Ricardo Lara-Pintor, William Moore, Ned Schuering, Brandon Stubbs,

23   Christopher Miller, Kevin Ashby, Erik Maurer, and Tylor DeShane, by and through

24   counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Andrea M.

25   Dominguez, Deputy Attorney General, hereby move for an extension of time to file a

26   response to Plaintiff’s Motion for a Temporary Restraining order and/or Preliminary

27   Injunction   (ECF No. 129) (Second Request).     This motion is based on the following

28   Memorandum of Points and Authorities and on all papers and pleadings on file.
                                                 1
          Case 3:18-cv-00190-MMD-WGC Document 150 Filed 01/07/21 Page 2 of 4




1                          MEMORANDUM OF POINTS AND AUTHORITIES

2    I.       FACTUAL ANALYSIS

3             This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Craig

4    Otis Gibson (Gibson) is an inmate in the custody of the Nevada Department of

5    Corrections (NDOC), currently housed at Ely State Prison, (ESP).

6             On November 24, 2020 Gibson filed a Motion for a Temporary Restraining Order

7    and Preliminary Injunction (ECF No. 129.) On December 8, 2020, Defendants filed a

8    First Request for an extension of time to file a response to Plaintiff’s Motion for a

9    Temporary Restraining order and/or Preliminary Injunction. (ECF No. 137) Also, on

10   December 8, 2020, the Court entered an order granting counsel’s motion. (ECF No. 138)

11   Defendants response to ECF No. 129 is due January 7, 2021. This case is currently in

12   active discovery and may yield additional discovery due to Gibson’s Second Amended

13   Complaint.

14                There have been a voluminous number of documents filed in this case within the

15   last 30 days (i.e., ECF Nos. 130, 131, 132, 139, 140, 143, 144, and 146). Counsel spent a

16   significant amount of time briefing the Defendants Opposition to Gibson’s Motion to

17   Compel and preparing for the corresponding discovery hearing held on January 6, 2021.

18   See (Declaration of Counsel – Exhibit A) The Court’s ruling at the discovery hearing also

19   yielded some additional filings and discovery documents that need to be prepared within

20   the next 30 days. (Id.)

21            Counsel has also spent quite a bit of time researching and trying to identify all of the

22   named defendants in Gibson’s Second Amended Complaint so that service could be

23   accepted, and an answer could be filed (Id.) Further, Counsel for Defendants currently has

24   42 active cases, of which a Motion for Summary Judgment (MSJ) is due in two of those

25   cases on January 22, 2021 and January 29, 2021.1 (Id.) Lastly, counsel was on annual

26   leave the week of December 21, 2020 through December 25, 2020, and the Office of the

27
            Counsel has an MSJ due January 22, 2021 in Case No: 3:19-cv-00091-MMD-CLB,
              1


28   Williams v. Gittere, et al., and an MSJ due January 29, 2021 in Case No. 3:18-cv-00508-
     RCJ-WGC, Arzola v. Ward, et al.
                                                  2
       Case 3:18-cv-00190-MMD-WGC Document 150 Filed 01/07/21 Page 3 of 4




1    Attorney General (OAG) was closed for two days in observance of the Christmas and New

2    Year’s holidays. (Id.) Much of the office staff was slowed down during this time period as

3    well. (Id.) Thus, counsel for Defendants has not had a sufficient amount of time to prepare

4    Defendants response to Gibson’s Motion for a Temporary Restraining Order and/or

5    Preliminary Injunction.

6              Therefore, Defendants respectfully request an extension of time of thirty days to

7    file a response to Gibson’s Motion for a Temporary Restraining Order and/or Preliminary

8    Injunction. Counsel requires additional time to complete a thorough response. Counsel

9    was not able to meet and confer with Gibson regarding a potential stipulation as the

10   soonest a telephonic conference could be scheduled with Gibson was January 11, 2021.

11   (Id.)

12   II.     LEGAL STANDARD

13           Rule 6(b)(1), Federal Rules of Civil Procedure, governs extensions of time and

14   states:
                   When an act may or must be done within a specified time, the
15
                   court may, for good cause, extend the time: (A) with or without
16                 motion or notice if the court acts, or if a request is made, before
                   the original time or its extension expires; or (B) on motion made
17                 after the time has expired if the party failed to act because of
                   excusable neglect.
18

19           Local Rule IA 6-1(a), also governs extension of time and states:

20                 A motion or stipulation to extend time must state the reasons
                   for the extension requested and must inform the court of all
21                 previous extension of the subject deadline the court granted.
                   (Examples: “This is the first stipulation for extension of time to
22
                   file motions.” “This is the third motion to extend time to take
23                 discovery.”) A request made after the expiration of the specified
                   period will not be granted unless the movant or attorney
24                 demonstrates that the failure to file the motion before the
                   deadline expired was the result of excusable neglect.
25
                   Immediately below the title of the motion or stipulation there
26                 also must be a statement indicating whether it is the first,
                   second, third, etc., requested extension, i.e.:
27

28   ///
                                                   3
       Case 3:18-cv-00190-MMD-WGC Document 150 Filed 01/07/21 Page 4 of 4




1           Good cause exists to extend the time to file a response to Gibson’s motion for a

2    temporary restraining order and/or preliminary injunction. Defendants’ request will not

3    hinder or prejudice Gibson’s case but will allow for a thorough opportunity to provide a

4    quality response to the motion. Gibson’s requested relief is to be released from prison.

5    This is likely out of the hands of the injunction so he will not be harmed by a 30-day

6    extension for Defendants to respond. Further, Gibson is asking for an injunction to have

7    the NDOC staff follow the law, which is not the type of relief that can be granted. The

8    requested extension of time should permit Defendants counsel adequate time to file an

9    appropriate and complete response.

10   III.   CONCLUSION

11          Based on the foregoing, Defendants respectfully request that their motion for an

12   extension of time for a period of thirty days, from January 7, 2021 to February 6,

13   2021, in which to file a response to Gibson’s motion for a temporary restraining order

14   and/or preliminary injunction (ECF No. 129), be granted.

15   IV.    EXHIBIT LIST

16          Exhibit A – Declaration of Counsel

17          DATED this 7th day of January, 2021.

18                                                   AARON D. FORD
                                                     Attorney General
19

20                                                   By:       /s/ Andrea M. Dominguez
                                                               ANDREA M. DOMINGUEZ, Bar No. 15209
21                                                             Deputy Attorney General
22                                                          Attorneys for Defendant
23

24   There shall be no further extensions granted.

25   IT IS SO ORDERED.

26   DATED: Janury 7, 2021.

27                                                         ______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                           4
